DETAILED ACTION

		Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vehicle body panel with an optical hole therein and a waterproof member arranged between the vehicle body panel and the cover glass covering a circumference of the optical hole must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wojdacki (US patent 9,774,768) in view of Japanese publication 56-169475.
	The publication to Wojdacki discloses the invention substantially as is claimed.  Wojdacki discloses a vehicle optical device (fig. 3) comprising an optical module (14, fig. 2) including a lens (20) through which light can pass, a cover glass (52, col. 3, lines 36+) is arranged on a front surface of the lens, a cleaner (generally 34 with windshield washer solution 30 therein) for accommodating a portion of the cover glass.  The cover glass is rotated within the cleaner via fluid pressure for removing contaminates therefrom.
	The patent to Wojdacki discloses all of the above recited subject matter with the exception of a motor for rotating the cover glass and a controller for controlling such motor.
	The Japanese publication (note cited English translation) discloses a vehicle optical device (figs. 1, 2) including a motor (9) for rotating a cover glass (3) provided in front of optical module (2).  The cover glass passes through or is dipped in a solution (13) in cleaner housing (7).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the optical device of Wojdacki with a motor to drive the cover glass, instead of using fluid pressure, as clearly suggested by the Japanese publication, to enable reduced water usage.  Cleaning would not require constant water supply pressure.  Also, while Wojdacki and the Japanese publication are silent as to particular controls for rotation of the cover glass in the optical device, it appears there must inherently be some type of control device (either a switch, electrical controls, etc.) to enable actuation of the cover glass.  Further, if such is not inherent in Wojdacki, it would have been obvious to one of sill in the art to provide such to enable actuation of the cover glass to achieve cleaning.  Use of controllers to actuate motor is well established in the automotive and cleaning arts.
	With respect to claim 6, member (40) is deemed a body panel forming an external appearance of a vehicle (figs. 1, 2).  An optical hole (42) is formed in the body panel and formed at a position corresponding to the lens (20).  A waterproof member (72, fig. 2) is arranged between the body panel and the cover glass (52) covering a circumference of the optical hole.
	With respect to claim 7, the cover glass has the form of a circular disk shape.  As suggested by the Japanese publication the motor can be fixed to a center of the cover glass.  As can be seen in figure 2 of Wojdacki, the cleaner (generally housing 34) surround the cover glass.  As such, it is deemed arranged within a first distance that the optical module (14) is spaced from a center of the cover glass.




Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wojdacki (US patent 9,774,768) in view of Japanese publication 56-169475 as applied to claim 1 above, and further in view of Uehara et al (US patent 6,199,563).
	The publication to Wojdacki and the Japanese publication disclose all of the above recited subject matter with the exception of employing ultrasonic waves to the solution to enhance cleaning of the cover glass.
	The publication to Uehara discloses the use of ultrasonic waves to a solution to enhance cleaning of a disc dipped into such solution.  Such enhances the cleaning efficiency.  Note column 1, lines 15-21 and 46-56.  Also, note column 3, lines 6-12.  Note figure 2 showing the disc (40) dipped into the solution in bath (10).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the modified optical device of Wojdacki with ultrasonic waves introduced into the cleaning solution, as clearly suggested by Uehara, to enhance the cleaning efficiency of the cover glass.
	With respect to claims 3 and 4, note the wipers (70, 72) in Wojdacki arranged on both sides of the cover glass.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wojdacki (US patent 9,774,768) in view of Japanese publication 56-169475 and Uehara et al (US patent 6,199,563), as applied to claim 3 above, and further in view of Phang et al (US patent application publication 2014/0272148).
	The publication to Wojdacki, the Japanese publication and the publication to Uehara disclose all of the above recited subject matter with the exception of the cleaning solution including a water repellant coating solution.
	The publication to Phang discloses the use of a water repellant coating solution (para. 12) for coating glass surfaces on vehicles.  Such can be provided in windshield washer fluid (para. 33, 34).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the washer fluid of the modified Wojdacki device with a water repellant coating solution therein, as clearly suggested by Phang, to enhance or increase the clarity of vision of the cover glass when wetting by such.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
30 July 2022